Citation Nr: 1142685	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for papillary thyroid carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  The record does not reflect, and the Veteran does not argue, that papillary thyroid carcinoma manifested until many years after service, or that he engaged in any "radiation risk activity" for the purposes of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

2.  While the record reflects that the Veteran has had papillary thyroid carcinoma and was exposed to ionizing radiation during his period of service, the competent and persuasive evidence indicates that, given his level of exposure to such radiation, it is unlikely that the Veteran's thyroid carcinoma is related to such exposure.


CONCLUSION OF LAW

The criteria for service connection for papillary thyroid carcinoma are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a January 2006 letter satisfied the duty to notify provisions, and included a radiation exposure questionnaire.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the January 2009 notice letter was provided subsequent to the initial RO determination in January 2007, after issuance of the letter and opportunity for the Veteran to respond, a January 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC, is sufficient to cure a timing defect).

The Veteran's service, VA, and private medical treatment records have been obtained, as well as lay statements from the Veteran's service comrades, and the Veteran's in-service Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Also, as is explained in detail below, the RO has complied with the procedures for determining both a dose estimate of the Veteran's exposure to ionizing radiation in service and whether his claimed disability resulted from such exposure, pursuant to 38 C.F.R. § 3.311.  Such development included obtaining a dose estimate from Navy Environmental Health Center Detachment, a dose estimate and opinion from the VA Under Secretary for Health, and an advisory opinion from the Director of the VA Compensation and Pension Service.  

The Board notes that the Veteran obtained deck logs for his ship, dated from November 1979 to April 1980, but that such deck logs are not of record.  Of record is a February 2008 letter from the Navy stating that deck logs from November 1979 to April 1980 were enclosed and sent to the Veteran, but that the March 1980 deck logs were unavailable, as there was no record of submission for that month.  The Board also notes that the Veteran has asserted that his ship was involved in an incident involving its nuclear reactor, and that such incident might have been shown by March 1980 deck logs.  However, there is no indication in the record that any information contained in such deck logs would affect the dose exposure estimate information and analysis provided by the Navy and the Under Secretary for Health, which, as is explained below, provides the bases for the Board's decision.  Also, as the February 2008 Navy letter states that there is no record of deck logs for the Veteran's ship from March 1980, further attempts to obtain such records would be futile.  Moreover, as is discussed below, the Board finds the Veteran's assertions regarding the event involving his ship's nuclear reactor to be credible; thus, the lack of such deck logs in this case is not prejudicial to the Veteran.

The Board also notes that the appellant has not been afforded a VA examination in connection with his current claim for service connection.  However, given the existence of such evidence as the opinion of the Chief Public Health and Environmental Hazards Officer in the Under Secretary for Health regarding the likelihood that the Veteran's claimed papillary thyroid carcinoma was the result of in-service radiation exposure, the Board finds that the evidence of record contains sufficient competent medical evidence to decide the claim.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition, for certain chronic diseases, such as cancers, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for cancers is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

Furthermore, there are two ways to establish service connection for a disability resulting from in-service radiation exposure on a presumptive basis:  (1) by establishing that one of a number of specified diseases first manifested after service and that the veteran engaged in a "radiation risk activity"; and (2) by establishing that a "radiogenic" disease first manifested after service is a result of exposure to ionizing radiation in service through a dose assessment.

First, certain specified disabilities becoming manifest in a veteran who participated in a "radiation-risk activity" during active service are service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2011).  Participation in a  "radiation-risk activity" means any of following (i) onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation); (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) Internment as prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which (as determined by the Secretary) resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans described in clause (ii) of this subparagraph; (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  Id.

Diseases presumptively service connected for veterans who participated in a "radiation-risk activity" during active service under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d) (2011).

Second, service connection may be established under 38 C.F.R. § 3.311 for certain disabilities that are deemed to be "radiogenic" diseases.  See 38 C.F.R. § 3.311(b)(2)(iv) (2011).  Where it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2011).

In claims based on either participation in atmospheric nuclear testing or participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will in all cases be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  Id.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  Id.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

When it is determined that a veteran was exposed to ionizing radiation in service, the veteran subsequently develops a radiogenic disease which first becomes manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section; however, if any of these requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1) (2011).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) (2011).  If a claim is based on a disease not listed in 38 C.F.R. § 3.311, the claim is nevertheless to be considered under the regulation provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2), (4) (2011).

For the purposes of this section, bone cancer must become manifest within 30 years after exposure; leukemia may become manifest at any time after exposure; posterior subcapsular cataracts must become manifest 6 months or more after exposure; and other diseases specified above must become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2011).

When a claim is forwarded for review for consideration of whether a veteran's disease resulted from exposure to ionizing radiation in service, the Under Secretary for Benefits shall consider the claim with reference to certain factors, and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).

Factors to be considered in determining whether a veteran's disease resulted from exposure to ionizing radiation in service include: (1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation; (2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) The veteran's gender and pertinent family history; (4) The veteran's age at time of exposure; (5) The time-lapse between exposure and onset of the disease; and (6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311(e) (2011).

When dose estimates provided pursuant to paragraph (a)(2) of this section are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1) (2011).

If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  38 C.F.R. § 3.311(c)(1) (2011).  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified above.  Id.  If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(d)(2) (2011).  For purposes of this section, "sound scientific evidence" means observations, findings, or conclusions which are statistically and epidemiologically valid, are statistically significant, are capable of replication, and withstand peer review, and "sound medical evidence" means observations, findings, or conclusions which are consistent with current medical knowledge and are so reasonable and logical as to serve as the basis of management of a medical condition.  38 C.F.R. § 3.311(c)(3) (2011).

The determination of service connection will be made under the generally applicable provisions, giving due consideration to all evidence of record.  38 C.F.R. § 3.311(f) (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the record does not reflect, and the Veteran does not argue, that papillary thyroid carcinoma manifested until many years after service.  Private and VA treatment records reflect that the Veteran was first treated for a lump on his neck in May 2004; following a biopsy in November 2004, the diagnosis was metastatic carcinoma consistent with papillary thyroid carcinoma.  Thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply.  Also, the record does not reflect, and the Veteran does not argue, that he engaged in any "radiation risk activity" for the purposes of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); therefore these provisions are also not applicable.

Rather, the Veteran argues that he was exposed to ionizing radiation while serving on a nuclear-powered submarine, and that such radiation exposure resulted in papillary thyroid carcinoma.  The record reflects a diagnosed papillary thyroid carcinoma condition, and thyroid cancer is considered to be a radiogenic disease under 38 C.F.R. § 3.311.  The record also reflects that the Veteran was exposed to ionizing radiation during his period of service as torpedoman on a nuclear-powered submarine.  However, the competent and persuasive evidence reflects that, given his level of exposure to such radiation, it is unlikely that the Veteran's thyroid carcinoma is related to such in-service radiation exposure.  As such, service connection is not warranted.

Service personnel records indicate that the Veteran served as a torpedoman on a nuclear-powered submarine between November 1976 and April 1980.  His DD Form 1141 reflects the Veteran's gamma and X-ray radiation exposure and his neutron radiation exposure between November 1976 and December 1979.  The DD Form 1141 indicates that, between November 1976 and December 1979, the Veteran was exposed to total accumulated dose of radiation of 0.174 roentgen equivalent in man (rem).  

In April 2006, the RO forwarded the Veteran's pertinent information, including the name of the submarine on which the Veteran served, his period of service on the submarine, his military specialty, service treatment records, and his DD Form 1141 to the Department of the Navy.  In a statement dated in April 2006, the Navy Environmental Health Center Detachment responded that its records reflected that, during the Veteran's period of service, he was exposed to 0.155 rem of Deep Dose Equivalent (DDE)-photon radiation, and 0.237 rem of DDE-neutron radiation.  

In October 2006, the RO forwarded the pertinent information regarding the Veteran's in-service radiation exposure to the Director of the VA Compensation and Pension (C&P) Service, who forwarded such information, to include the pertinent information contained in the Veteran's DD Form 1141 and the Navy's April 2006 dose estimates, to the Under Secretary for Health.  In December 2006, the Chief Public Health and Environmental Hazards Officer for the Under Secretary for Health provided a memorandum stating that the thyroid is considered to have a high comparative susceptibility to radiation, and that the strength of the evidence linking thyroid cancer to radiation exposure is felt to be very strong.  It also stated that the Interactive Radioepidemiological Program of the National Institution for Occupational Safety and Health was utilized to estimate the likelihood that the Veteran's exposure to ionizing radiation was responsible for his thyroid cancer.  The memorandum states that, because the extent of overlap between the doses recorded on the DD Form 1141 and the Navy's April 2006 dose exposure estimate was unclear, both sets of doses were utilized, and that based on the computer software analysis, it was the opinion of the Under Secretary for Health that it is unlikely that the Veteran's papillary thyroid carcinoma can be attributed to occupational exposure to ionizing radiation in service.  

In January 2007, the Director of the VA C&P Service issued an advisory opinion.  The opinion summarized the pertinent evidence of record and restated the Under Secretary for Health's findings regarding the likelihood that the Veteran's papillary thyroid carcinoma resulted from his exposure to ionizing radiation in service.  The Director stated that, as a result of the Under Secretary for Health's opinion, and following review of the evidence in its entirety, it was the C&P Service's opinion that there is no reasonable possibility that the Veteran's papillary thyroid carcinoma resulted from radiation exposure in service.  

Under these circumstances, the Board finds that the competent and persuasive medical evidence shows that it is unlikely that the Veteran's claimed papillary thyroid carcinoma is the result of in-service radiation exposure. 

The Board acknowledges the Veteran's statements, as expressed in an April 2006 written statement and during the August 2011 Board hearing, that his DD Form 1141 contains periods during his service for which no radiation exposure dose was noted, specifically from January 1980 to April 1980.  The Veteran has asserted that, in March 1980, he stayed an extra day in Perth and was confined to the pier because of an apparent problem with the ship's reactor.  

The Board notes that, while the Veteran's DD Form 1141 reflects monitoring of the Veteran's exposure to ionizing radiation between November 19, 1976, and December 31, 1979, and that, during that period of time, the Veteran was exposed to total accumulated dose of radiation of 0.174 rem, the entries of the Veteran's dose exposure during the final two periods of his service, from December 31, 1979, to April 2, 1989, and April 2, 1980, to April 13, 1980, are blank, and reflect no dose exposure measurements during those periods.  The Veteran has also submitted a letter from the Navy in response to his request for deck logs of his ship during a portion of his period of service.  The letter states that deck logs from November 1979 to April 1980 were enclosed and sent to the Veteran, and that the March 1980 deck logs were unavailable, as there was no record of submission for that month.

Furthermore, statements from the Veteran's service comrades, A. H. and A. M. were submitted to VA.  In a July 2009 statement, A. H. indicated that he remembered the day that his and the Veteran's ship had to stay over in Perth very well, because they had to fly in a repair part for the reactor system from the United States, but that it had been reported by the media that the ship had already departed Perth.  A. H. stated that they were not allowed to go into Perth that night, and that he believed that the issue was sensitive because some of the locals were concerned about having a nuclear submarine there.  In a July 2011 statement, A. M. indicated that he remembered that he was off duty and spending time in Perth at that time, and that he was upset that they would not let them go ashore.  

The Board acknowledges the lack of dose exposure estimates in the Veteran's DD From 1141 from December 31, 1979, to April 13, 1980, as well as the lack of deck logs for March 1980, the month during which the Veteran asserts that the incident regarding the nuclear reactor on his ship occurred.  Moreover, the Board finds the statements of the Veteran, A. H., and A. M., regarding the problems with the ship's nuclear reactor in Perth in March 1980 to be credible.

However, the Board nonetheless finds that the competent and persuasive evidence is against the Veteran's claim.  The Navy's April 2006 dose exposure estimate for the Veteran during his period of service of 0.155 rem of DDE-photon radiation and 0.237 rem of DDE-neutron radiation indicates higher dose estimates than the total accumulated dose measurement of 0.174 rem noted in the Veteran's DD Form 1141, and thus does not appear to have been based on this record, alone; rather, the Navy's April 2006 dose exposure estimates are significantly higher than those noted in the DD Form 1141, and are thus more favorable evidence to the Veteran in this appeal.  In this regard, the Chief Public Health and Environmental Hazards Officer for the Under Secretary for Health's December 2006 memorandum states that, since the extent of overlap between the doses recorded on the DD Form 1141 and by the Navy in April 2006 was unclear, both sets of doses were utilized to estimate the likelihood that in-service exposure to ionizing radiation was responsible for the Veteran's thyroid cancer using Interactive Radioepidemiological Program of the National Institution for Occupational Safety and Health.  Thus, even while acknowledging that the thyroid is considered to have a high comparative susceptibility to radiation and that the evidence linking thyroid cancer to radiation exposure is very strong, the conclusion, based on the dose estimate and the computer software analysis, was that, given even the most favorable dose exposure estimates of record, it was unlikely that the Veteran's papillary thyroid carcinoma can be attributed to occupational exposure to ionizing radiation in service. 

Therefore, the opinion of the Under Secretary for Health and January 2007 opinion of the Director of the VA C&P Service were not based solely on the Veteran's DD Form 1141, with its missing entries, but on the Navy's dose estimate, which was more favorable and based on numerous other factors, such as the nuclear submarine that on which the Veteran served, his period of service on such submarine, and the Veteran's military specialty.  The Board finds such competent opinions to be based on accurate information from a competent source, and, accordingly, finds such opinions to be persuasive.

Finally, the Board acknowledges the Veteran's assertions, as expressed in an April 2006 written statement and during the August 2011 Board hearing, that he has been told by doctors that his thyroid cancer was the result of his in-service radiation exposure.  The Veteran is competent to report what he has been told by physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while private and VA records of treatment for the Veteran's thyroid cancer reflect notations that the Veteran served on a submarine in his 20's, there is no competent medical opinion, based on any review of the records including the competent dose exposure estimates of record or indicating any probability analysis, reflecting the opinion that thyroid cancer is the result of the Veteran's in-service radiation exposure, and no such opinion has been identified or rendered by the Veteran or his representative.  Moreover, again, the competent and persuasive evidence, to specifically include the April 2006 dose exposure estimate of the Navy, and the Chief Public Health and Environmental Hazards Officer for the Under Secretary for Health's December 2006 analysis and estimate of the likelihood that exposure to ionizing radiation was responsible for the Veteran's thyroid cancer, suggests that the Veteran's current papillary thyroid carcinoma is not related to his exposure to ionizing radiation during his period of service on a nuclear submarine.

Accordingly, the Board finds that service connection for papillary thyroid carcinoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for papillary thyroid carcinoma is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


